Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	1.	Applicant’s amendment filed 08/11/2022 is entered. Claims 2, 5-6, 10, 13-14 and 18 are currently canceled. Claims 1, 7-8, 9, 15-16, 17 and 20 are currently amended. Claims 1, 3-4, 7-8, 9, 11-12, 15-16, 17, 19-20 are currently pending for examination. 

Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
2.1.	Claims 1, 3-4, 9, 11-12, , 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galatzer in view of Amin in view of Maharajh all cited in the prior Office action.
A computing system comprising: a network communication interface to communicate, over one or more networks, with computing devices of requesting users; one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the computing system to: receive, over the one or more networks, input data from an application running on a computing device of a requesting user, the input data corresponding to a set of alphanumeric characters provided in a search box presented on a user interface of the application; 
in response to receiving the input data, execute a federated search by providing search data corresponding to the set of alphanumeric characters to multiple search engines operated by the computing system, each search engine pertaining to a specific transport service option of multiple transport service options, wherein the requesting user can initiate requests for service for each of the multiple transport service options using t-the application, 
wherein the multiple transport service options comprise two or more of a transport option, a food delivery option, a grocery delivery option, a package delivery option, a prescription delivery option, a rental option, or a transit connection option; obtain search results from the multiple search engines operated by the computing system based on the search data; process the search results from the multiple search engines operated by the computing system in accordance with a unification protocol by ranking the search results from each of the multiple search engines based on user- specific information of the requesting user to generate a unified search result, wherein the user-specific information corresponds to the requesting user's historical utilization of the multiple transport service options accessible via the application; and transmit, over the one or more networks, data corresponding to the Atty. Docket No.: UP-12732 App. No: 16/918,642unified search results to the computing device of the user, the data causing the application to present a user interface comprising a plurality of selectable user interface features, each selectable user interface feature corresponding to (i) a result of the unified search result, and (ii) one of the multiple transport service options, wherein each of the plurality of selectable user interface features are interactive to enable the requesting user to initiate a request for the corresponding transport service option of the multiple transport service options.
	Regarding claim 1, Galatzer teaches a computing system comprising: 
a network communication interface to communicate, over one or more networks, with computing devices of requesting users [See Fig.1, ref 106 and Fig 10, ref 1050]; 
one or more processors [Fig.1 ref 110 & Fig.10 ref1050]; and 
a memory storing instructions [Fig.1, ref 1004] that, when executed by the one or more processors, cause the computing system to: 
receive, over the one or more networks, input data from an application running on a computing device of a requesting user, the input data corresponding to a set of alphanumeric characters provided in a search box presented on a user interface of the application [ see Para 0048—query box in GUI, “Flowchart 300 begins with step 302. In step 302, a query is transmitted to a plurality of search services. In FIG. 4, a user may interact with a user interface 418 generated by UI manager 416, and displayed at display screen 414, to generate a query to be transmitted by multi-service query processor 110 to search services such as services 108A-108C at servers 104A-104C. User interface 418 may have any suitable form, including a graphical user interface (GUI) (e.g., a web page, a special purpose GUI, etc.), a textual input interface, etc. For example, user interface 418 may be generated by UI manager 416 to include a query input box and a “send” button, and/or other UI controls to enable queries to be input and executed by a user”]. 
in response to receiving the input data, execute a federated search by providing search data corresponding to the set of alphanumeric characters to multiple search engines operated by the computing system, each search engine pertaining to a specific transport service option of multiple transport service options, wherein the requesting user can initiate requests for service for each of the multiple transport service options using the application, [see paras 0048—0050, 0110 and Fig.3 S302 ” Flowchart 300 begins with step 302. In step 302, a query is transmitted to a plurality of search services. In FIG. 4, a user may interact with a user interface 418 generated by UI manager 416, and displayed at display screen 414, to generate a query to be transmitted by multi-service query processor 110 to search services such as services 108A-108C at servers 104A-104C. User interface 418 may have any suitable form, including a graphical user interface (GUI) (e.g., a web page, a special purpose GUI, etc.), a textual input interface, etc. For example, user interface 418 may be generated by UI manager 416 to include a query input box and a “send” button, and/or other UI controls to enable queries to be input and executed by a user. ……….[0049] As shown in FIG. 4, UI manager 416 generates query parameters 408, which includes one or more query terms provided by the user ……. Query generator 402 of multi-service query processor 110 receives query parameters 408, and is configured to transmit the contents of query parameter 408 in a query 114 to services 108A-108C and/or other search services. In an embodiment, a user may interact with user interface 418 to designate the search services to receive query 114, the search services to receive query 114 may be pre-configured at multi-service query processor 110, ……A  communication interface of computing device 102 may receive and transmit query 114 from computing device 102 according to any suitable communication protocol to the search services indicated by query generator 402. [0050] As shown in the example of FIG. 1, query 114 is transmitted from multi-service query processor 110 at computing device 102 to services 108A-108C at servers 104A-104C, respectively.];
Galatzer fails to teach that the service option and multiple service options are transport related service options and wherein the multiple transport service options comprise two or more of a transport option, a food delivery option, a grocery delivery option, a package delivery option, a prescription delivery option, a rental option, or a transit connection option.  Amin, in the field of providing services related to on-demand transport services in response to receiving search requests selected from multiple selectable options from users, teaches the missing limitations [see col.1, line 62—col3. Line 2, providing on-demand transport, food and delivery related services and any other on-demand services. “ different user interface features can be provided, at least in part, by an application or program that is stored and operated on the user's computing device. The application can be configured to communicate with an on-demand service system that arranges services between users and service providers (e.g., drivers for transport, ice cream delivery providers, personal telegram service providers, etc.). For example, a user can request food to be delivered to his or her office, and the on-demand service system can determine available food providers that satisfy the user's request and arrange for a food provider to perform the service. The user is enabled, via the user interface features, to make different selections for viewing specified information and for requesting different on-demand service options based on the user selections……….. A multistate selection feature can be provided to enable a user to select a particular type of service. In one implementation, the multistate selection feature identifies a plurality of service options for an on-demand service (e.g., types of vehicles that can provide a transport service for the user, types of food trucks, delivery methods, etc.), based on a region where the user is located (e.g. the device's real-time location)”. In Amin the on-demand transport, food and delivery related services can include in their domain any transport services besides transport and food and telegram delivery services such as a rideshare option [which is part of providing transport service],  a grocery delivery option [just like food delivery option],  a package delivery option such as a telegram delivery, a prescription pickup and/or delivery option similar to food delivery option. Amin’s disclosure does not limit to any particular type of transport services but leave it open to include many transport services which would be obvious to an ordinary skilled in the art  to include such transport services : a bikeshare option, a scooter-share option, or a transit connection option or a freight delivery option . In view of the Amin’s disclosure in the field of providing services related to on-demand multiple transport services it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified Galatzer’ s  method and system for delivering multiple services, as applied to claim 1,  to incorporate that the multiple service options comprise two or more of a transport option, a food delivery option, a grocery delivery option, a package delivery option, a prescription delivery option, a rental option, or a transit connection option, because the procedure and system of Galatzer would be applicable to provide transport services as claimed and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Galatzer teaches to obtain search results from the multiple search engines operated by the computing system based on the search data Paras 0051, 0111 and Fig. 3 Step S304 “FIG. 3, in step 304, a plurality of query result sets is received from the search services in response to the query. In an embodiment, comparer function generator 404 of FIG. 4 is configured to receive query result sets from the services to which query 114 was directed, such as receiving query result sets 116A-116C from services 108A-108C as shown in FIGS. 1 and 4. As describe elsewhere herein, each service generates a corresponding query result set that includes a list of artifacts (e.g., documents, etc.) that were determined by the service to match the query (e.g., by a string matching algorithm, semantic matching, etc.), and were ranked (e.g., by alphabetical order, by string matching, by a relevance to query 114 determination such as by using a weighting scheme such as TF-IDF (term frequency-inverse document frequency), etc.). Any type of matching and ranking algorithms may be used at each service, and the matching and ranking algorithms used by services may differ greatly from each other in terms of complexity and effectiveness.” 
process the search results from the multiple search engines operated by the computing system in accordance with a unification protocol by ranking the search results from each of the multiple search engines to generate a unified search result   [see Galatzer paras 0027-0028 and Table 2 disclose ranking the results by scoring and comparing as which results better match according to relevance]. Galatzer fails to teach that ranking and  a unified search result is generated based on a user-specific information which corresponds to the requesting user’s historical utilization of the multiple transport service options accessible via the application. Amin teaches using user’s specific information such as his location and historical information for providing the transport services [of the requesting user such ranking step is implemented  and Amin [see col.1, line 62-col.3, line 2, as discussed above, and col.5, lines 11-12, “ The application manager 115 can receive user input 111, location information 147, and other information (such as user information 151 and/or historical information 153) to configure content that is to be provided by the UI component 120 “,  and col.6, lines 46-53, “ the on-demand service application 110 can determine the user's current location or pickup location (i) by using location data 177 provided by the on-demand service system 170, (ii) by using user location input provided by the user (via a user input 111), and/or (iii) by using user info 151 and/or historical info 153 stored in one or more user databases 150”]  and Maharaj , in the field of content discovery requiring search, recommendations, filtering and presenting unified search result, teaches processing the search results in accordance with the unification protocol by ranking the search results from each of the multiple search engines based on user-specific information of the requesting user, wherein the user-specific information corresponds to the requesting user’s historical utilization of the multiple service options accessible via the application [see paras 0323 and 0401, “ [0323] The mobile media platform may facilitate content discovery. Content discovery may include search, recommendations, ……, filtering, rating, ….. processing, hierarchical organization, and the like. Search may include searching content, … (and presenting in one unified search result), and the like. …. the mobile media platform may include a recommendation engine for generating recommendations ……. popularity based on a subset of users related to the current user (e.g. similar interests, preferences, purchase history, etc.). A recommendation engine may generate recommendations based on inferred preferences via algorithmic analysis of historical usage behavior, based on direct user preference input, based on mobile activity context, such as the sensed context of the user, (e.g. location, time of day, type of handset, network operator, time of year, and the like). …………[0401] In embodiments, content 128 discovery may be impacted and facilitated by a consumption profile 102. In an embodiment, a consumption profile 102 may impact searching. In an embodiment, a consumption profile 102 may be used to rank, filter and cluster search results. In an example, a user profile which favors sports content 128 may result in a higher ranking for content 128 search results for the Blue Jays baseball team than for the birds when a user searches for "blue jays" for his or her mobile device. In an example, search results may be filtered based on a device profile to exclude content 128 that cannot be accessed on a particular device. In an embodiment, a consumption profile 102 may be used to present recommendations. In an embodiment, recommendations may be based on a consumption profile 102. For example, recommendations may be made based on user preferences. In an example, a user profile may list a favorite sports team and the mobile media platform 100 may recommend to the user new content 128 relating to that team as it becomes available.]. Therefore, in view of the teachings of Amin and Maharajh in the similar field of executing searches based on a user’s input and presenting unified search result, it would be obvious to an ordinary  skilled in the art at the time of the Applicant’s invention to have modified the teachings of Galatzer as applied to claim 1 to incorporate the concept of  processing and ranking the search results from each of the multiple search engines based on user-specific information of the requesting user, wherein the user-specific information corresponds to the requesting user’s historical utilization of the multiple service options accessible via the application, because as shown in Amin [see col.5, lines 11-12 and col.6, lines 46-53 and Maharajh [see para 0401] to provide the search results in a ranking format based on the user profile, for example,  using a user’s consumption profile favoring sports content would be used in higher ranking for search results for Blue Jays baseball team rather than for the birds when the user’s search input data is “blue jays”.
The combined teachings of Galatzer/Amin teach transmit, over the one or more networks, data corresponding to the unified search results to the computing device of the user [See paras 0052-053 and 0064--0065, which disclose processing the search results by rankings and then merge them into a single merged search/query result which is transmitted for displaying to a user on his device] the data causing the application to present a user interface comprising a plurality of selectable user interface features, selectable user interface feature corresponding to (i) a result of the unified search result, and (ii)  one of the multiple transport service options, wherein each of the plurality of selectable user interface features are interactive to enable the requesting user to initiate a request for the corresponding  transport service option of the multiple transport service options [see paras 0064, 0084-0087; which disclose the single merged plurality results are transmitted to the user and displayed to him in his mobile device with each query result being selectable and interactive so that the user can initiate a  request using the link provided with each of the query results, “ Each query result displayed in merged query result set 702 may be displayed in any manner, including an identifier for the query result, such as a name and/or identification number, a link (e.g., a URL (uniform resource locator) that can be interacted with to download the corresponding artifact, an indication of the service from which the query result was received, etc.”.

Regarding claim 3, the limitations, “The computing system of claim 1, wherein the executed instructions cause the computing system to provide the search data to each of the multiple search engines in response to each alphanumeric character provided in the search box by the requesting user”, are already covered in the analysis for claim 1.

Regarding claim 4, the limitations, “The computing system of claim 3, wherein the executed instructions cause the computing system to obtain the search results from the multiple search engines and generate the unified search result for each inputted alphanumeric character provided in the search box”, are already covered in the analysis of claim 1.

Regarding claims 9, 11-12, and 17, 19-20, their limitations are similar to the limitations of claims 1, 3-4, they are analyzed and rejected as being unpatentable over Galatzer/Amin/Maharaj based on same rationale established for claims 1, 3-4 above.


2.2.	Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Galatzer/Amin/Maharajh in view of Gaikwad cited in the prior Office action.

Regarding claims 7-8, the combined teachings of Galatzer/Amin/Maharajh  teach the limitations of claim 1, as analyzed above, but fail to  teach that the computing system provides a home screen comprising the search box and a set of selectable tiles, each tile in the set of selectable tiles representing a corresponding transport service option of the multiple transport  service options, wherein prior to receiving the input data, detect, over the one or more networks a user selection of a tile from the set of selectable tiles, selected tile corresponding to a selected transport service option of the multiple transport service options and the computing system filters the federated search based the selected transport service option corresponding to the selected tile. Gaikwad teaches displaying a home screen, see Figs.9 and 11 and paras 0104 and 0107 which show a search box 902 with asset of selectable tiles representing a selectable option by the user, where the selectable options relate to corporate/business functions and the user can select a selectable tile representing a required option of the displayed multiple options in the form of tiles. The system filters the presentation of selectable tiles based on the selected option such as quantity, gender, or any other relevant criteria. Therefore, in view of the teachings of Gaikwad, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the teachings of Galatzer/Amin/Maharajh , as applied to claim 1, to incorporate the feature of providing selectable tiles on the display screen of the user device along with the search box and filter provision to select an option by selecting one of the multiple displayed tiles representing different options, because the tiles can be laid out with different themes and topics so that it would help the user to view the desirable option at a glance [see Gaikwad para 0108] .

Regarding claims 15-16 their limitations are similar to the limitations of claims 7-8 they are analyzed and rejected as being unpatentable over Galatzer/Amin/Maharajh  in view of Gaikwad based on same rationale established for claims 7-8 above.

Response to Arguments
3	Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
	Examiner disagrees with the Applicant’s arguments that the combined teachings of Galatzer/Amin/Maharajh  do not teach and render obvious following limitations, “each search engine pertaining to a specific transport service option of multiple transport service options..., wherein the multiple transport service options comprise two or more of a transport option, a food delivery option, a grocery delivery option, a package delivery option, a prescription delivery option, a rental option, or a transit connection option,” and “process[es] the search results from the multiple search engines operated by the computing system in accordance with a unification protocol by ranking the search results from each of the multiple search engines based on user-specific information of the requesting user to generate a unified search result, wherein the user-specific information corresponds to the requesting user’s historical utilization of the multiple transport service options accessible via the application” , included in the independent claims 1, 9, and 17, because the combined teachings of do teach and render obvious the above cited limitations, as analyzed above. .
Galatzer teaches that in response to receiving the input data, execute a federated search by providing search data corresponding to the set of alphanumeric characters to multiple search engines operated by the computing system, each search engine pertaining to a specific transport service option of multiple transport service options, wherein the requesting user can initiate requests for service for each of the multiple transport service options using the application, [see paras 0048—0050, 0110 and Fig.3 S302, see the details above in para 2]. Galatzer fails to teach that the service option and multiple service options are transport related service options and wherein the multiple transport service options comprise two or more of a transport option, a food delivery option, a grocery delivery option, a package delivery option, a prescription delivery option, a rental option, or a transit connection option.  Amin, in the field of providing services related to on-demand transport services in response to receiving search requests selected from multiple selectable options from users, teaches the missing limitations [see col.1, line 62—col3. Line 2, providing on-demand transport, food and delivery related services and any other on-demand services, see details above in para 2 . In Amin the on-demand transport, food and delivery related services can include in their domain any transport services besides transport and food and telegram delivery services such as a rideshare option [which is part of providing transport service],  a grocery delivery option [just like food delivery option],  a package delivery option such as a telegram delivery, a prescription pickup and/or delivery option similar to food delivery option. Amin’s disclosure does not limit to any particular type of transport services but leave it open to include many transport services which would be obvious to an ordinary skilled in the art  to include such transport services : a bikeshare option, a scooter-share option, or a transit connection option or a freight delivery option . In view of the Amin’s disclosure in the field of providing services related to on-demand multiple transport services it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified Galatzer’ s  method and system for delivering multiple services, as applied to claim 1,  to incorporate that the multiple service options comprise two or more of a transport option, a food delivery option, a grocery delivery option, a package delivery option, a prescription delivery option, a rental option, or a transit connection option, because the procedure and system of Galatzer would be applicable to provide transport services as claimed and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, regarding limitations, ““process[es] the search results from the multiple search engines operated by the computing system in accordance with a unification protocol by ranking the search results from each of the multiple search engines based on user-specific information of the requesting user to generate a unified search result, wherein the user-specific information corresponds to the requesting user’s historical utilization of the multiple transport service options accessible via the application”, Galatzer teaches process the search results from the multiple search engines operated by the computing system in accordance with a unification protocol by ranking the search results from each of the multiple search engines to generate a unified search result [see Galatzer paras 0027-0028 and Table 2 disclose ranking the results by scoring and comparing as which results better match according to relevance], but fails to teach that ranking and  a unified search result is generated based on a user-specific information which corresponds to the requesting user’s historical utilization of the multiple transport service options accessible via the application. Amin teaches using user’s specific information such as his location and historical information for providing the transport services [of the requesting user such ranking step is implemented  and Amin [see col.1, line 62-col.3, line 2, as discussed above, and col.5, lines 11-12, see  details above I para 2 ] and Maharaj , in the field of content discovery requiring search, recommendations, filtering and presenting unified search result, teaches processing the search results in accordance with the unification protocol by ranking the search results from each of the multiple search engines based on user-specific information of the requesting user, wherein the user-specific information corresponds to the requesting user’s historical utilization of the multiple service options accessible via the application [see paras 0323 and 0401, see details above in  para 2], Therefore, in view of the teachings of Amin and Maharajh in the similar field of executing searches based on a user’s input and presenting unified search result, it would be obvious to an ordinary  skilled in the art at the time of the Applicant’s invention to have modified the teachings of Galatzer as applied to claim 1 to incorporate the concept of  processing and ranking the search results from each of the multiple search engines based on user-specific information of the requesting user, wherein the user-specific information corresponds to the requesting user’s historical utilization of the multiple service options accessible via the application, because as shown in Amin [see col.5, lines 11-12 and col.6, lines 46-53 and Maharajh [see para 0401] to provide the search results in a ranking format based on the user profile, for example,  using a user’s consumption profile favoring sports content would be used in higher ranking for search results for Blue Jays baseball team rather than for the birds when the user’s search input data is “blue jays”.
In view of the foregoing, rejections of pending independent claims 1, 9, and 17 under 35 USC 103 as being unpatentable over the combined teachings of Galatzer/Amin/Maharajh  in para 2 above.

Conclusion
4.	Final Action:
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625